Citation Nr: 1130003	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  06-34 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for disability involving the right little finger.  

2.  Entitlement to service connection for disability involving the right middle and ring fingers.  

3.  Entitlement to service connection for a right knee disability.   

4.  Entitlement to service connection for a left knee disability.  

5.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Maryland Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  


INTRODUCTION

The Veteran had active service from June 1965 to February 1971.  His medals and badges include the Combat Infantryman Badge.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2004 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Baltimore, Maryland.                 

In June 2008, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing at the Central Office in Washington, D.C.  A copy of the transcript of that hearing is of record.  

This case was remanded by the Board in September 2008 and July 2009.  However, the RO failed to comply with the directives from the aforementioned remands.  Therefore the Board unfortunately must again remand the claims on appeal for full compliance with its order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

In this case, the Veteran states that while he was in the military, his right hand was "crushed" and he injured his right middle, ring, and little fingers.  He also notes that on a separate occasion, the fingernail from his middle finger was ripped off.  According to the Veteran, after his discharge, he had chronic pain and problems with his right middle, ring, and little fingers.  He contends that he currently has disabilities involving his right middle, ring, and little fingers that are related to his period of service, specifically to his in-service injuries involving his right middle, ring, and little fingers.  

With respect to his claims for service connection for low back, right knee, and left knee disabilities, the Veteran contends that while he was in Vietnam, his Military Occupational Specialty (MOS) was as a light weapons specialist, airborne, and that he engaged in combat.  Due to his MOS, he had to jump out of airplanes on numerous occasions, which caused him to injure his low back and bilateral knees and develop pain in the aforementioned joints.  In a statement from the Veteran, received in March 2006, he reported one specific occasion in approximately December 1965 when he was a passenger in a helicopter and it was shot down.  According to the Veteran, he had to jump out of the helicopter from approximately 40 to 50 feet from the ground.  He noted that he landed on the ground hard and injured his back.  The Veteran stated that he was treated by the medic at the scene for back pain.  According to the Veteran, after his discharge, he continued to experience chronic pain in his low back, right knee, and left knee.  He maintains that he currently has low back, right knee, and left knee disabilities that are related to his period of service, specifically to his in-service low back, right knee, and left knee injuries.  

The Veteran's personnel records show that he served from June 1965 to February 1971, including service in the Republic of Vietnam from November 1965 to November 1966.  The Veteran's MOS while he was in Vietnam was as a gunner.  His medals and badges include the Combat Infantryman Badge, the Parachute Badge, and the Vietnam Service Medal.  

The Veteran's service treatment records are negative for any complaints or findings of a right knee disability or a low back disability.  The records show that in October 1967, the Veteran sought treatment for a finger on his right hand [it was not clear which finger] because the nail was off.  The finger was cleaned.  The records also show that in June 1970, it was noted that the Veteran had a recurrent baseball fracture of the right 5th finger.  X-rays of the Veteran's right 5th finger were reported to reflect a chip fracture involving the distal phalanx of the right 5th finger, with minimal separation of the fracture fragments.  The finger was placed in a splint and the Veteran was told to return in a week.  In the follow-up evaluation, dated in July 1970, it was reported that the splint was removed and there was still some swelling of the finger with slight flexion of the distal interphalangeal joint.  The records further reflect that in September 1970, the Veteran was treated after injuring his left knee while playing football.  X-rays of the Veteran's left knee were reported to show moderate soft tissue swelling over the lateral aspect of the left knee.  The impression was of partial tear of the lateral collateral ligament of the left knee.  In a follow-up evaluation in September 1970, it was noted that the left knee had full range of motion and that there was no pain or tenderness over the lateral ligament.  In January 1971, the Veteran underwent an expiration of term of service (ETS) examination.  At that time, in response to the question of whether the Veteran had ever had or if he currently had cramps in his legs, he responded "yes."  In response to the question of whether he had ever had or if he currently had arthritis or rheumatism, bone, joint, or other deformity, back trouble of any kind, or "trick" or locked knee, the Veteran responded "no."  The Veteran's upper extremities, lower extremities, and spine and other musculoskeletal system were all clinically evaluated as "normal."      

Private medical records show that in April 1999, the Veteran had x-rays taken of his left knee.  The x-rays were reported to show degenerative changes in the medial aspect of the joint space.  There were some mild arthritis changes on the articulating surface of the patella.  

Private medical records from R.S. V., M.D., dated from August 1999 to February 2005, show that in August 1999, the Veteran was treated for complaints of pain in both of his knees.  The onset of symptoms occurred four months ago.  X-rays were reported to show tricompartmental arthritis in the left and right knees.  Dr. R.S.V. diagnosed the Veteran with osteoarthritis of the knees.  The records further reflect that in October 2001, the Veteran sought treatment for complaints of back discomfort which started in May 1999.  The onset of symptoms occurred without specific injury.  X-rays taken in August 1999 were reported to show mild degenerative disk disease in the lumbar spine.      

Private medical records reflect that in December 2001, the Veteran underwent a magnetic resonance imaging (MRI) of the lumbar spine.  The MRI was reported to show moderate lateral recess and foraminal stenosis at L5-S1 due to degenerative disc and facet disease.    

In April 2003, the Veteran filed claims for service connection for disability involving the right little finger, disability involving the right middle and ring fingers, a right knee disability, a left knee disability, and a low back disability.  

Private medical records show that in July 2003, the Veteran had a MRI taken of the bilateral knees.  The MRI was interpreted as showing mild tricompartmental degenerative disc disease of the right knee, and mild to moderate degenerative changes of the left knee.     

In a private medical statement from M.A.D., M.D., P.A., dated in October 2004, Dr. D. stated that the Veteran had been her patient for 20 years.  According to Dr. D., the Veteran had suffered from intractable knee and back pain, which began while he was in the military.  In an additional private medical statement from Dr. D., dated in February 2005, Dr. D. reported that the Veteran's arthritis and disability were related of his repeated traumatic exposure while in the military.    

In September 2008, the Board remanded this case.  At that time, the Board directed the RO to afford the Veteran a comprehensive orthopedic examination for the purpose of determining the nature and etiology of claimed right little finger, right middle finger, right ring finger, left knee, right knee, and back disabilities.  After examination of the Veteran and a review of the record, the examiner was requested to provide an opinion with complete rationale, as to whether it was at least as likely as not (50 percent probability or higher) that any current disability of the right little finger, right middle finger, right ring finger, left knee, right knee, and/or back was or were causally related to the Veteran's service or to any incident of service.     

In December 2008, the Veteran underwent a VA examination that was conducted by Dr. F.P.B.  At that time, Dr. B. stated that in approximately 1968, the Veteran had a soft tissue injury on the dorsal middle and ring fingers.  The Veteran's fingers were placed in a splint.  At present, the Veteran had occasional pain in the area.  Dr. B. also indicated that the Veteran had recurrent low back pain from the 1960's.  The Veteran also injured his knees in the 1960's and developed chronic bilateral knee pain.  Dr. B. noted that current x-rays of the Veteran's lumbar spine showed degenerative disc disease of L5-S1.  In addition, current x-rays of the Veteran's knees showed bilateral degenerative joint disease, and x-rays of his right hand showed some degenerative disc joint disease of the distal interphalangeal (DIP) joint of the 5th digit.  Following the physical examination, Dr. B. diagnosed the Veteran with the following: (1) recurrent pain of the right little, ring, and middle fingers, status post injuries as noted, (2) recurrent bilateral knee pain; diagnosis of degenerative joint disease, and (3) recurrent low back pain; diagnosis of degenerative joint disease.  Dr. B. stated that a review of the Veteran's claims file showed that the claims for service connection for the above entities had been denied multiple times.  According to Dr. B., any attribution of those claims to military service would be purely speculative.      

In July 2009, the Board once again remanded this case.  At that time, the Board stated that in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court of Appeals for Veterans Claims (Court) held that a medical opinion that contains only data and conclusions was accorded no weight.  Thus, the Board indicated that the December 2008 VA examination was inadequate.  Accordingly, the RO was directed to contact Dr. F.P.B., the physician who had conducted the December 2008 VA examination, and ask him to comment on his remarks in the examination report.  Specifically, Dr. B. was requested to provide an opinion as to whether it was at least as likely as not (50 percent probability or higher) that any current disability of the right little finger, right middle finger, right ring finger, left knee, right knee, and/or back was or were causally related to the Veteran's service or to any incident of service.  If Dr. B. continued to believe that such an opinion could not be made without resorting to speculation, he should fully explain why the question presented was so outside the norm of practice as to be impossible to use his medical expertise to render such an opinion.     

Pursuant to the July 2009 remand, the RO attempted on numerous occasions to obtain an addendum opinion from Dr. F.P.B.  However, it does not appear that Dr. F.P. B. was actually contacted.  In addition, no other opinion regarding the pertinent nexus questions in this case was obtained.  Therefore, it is the Board's determination that the RO has not complied with the instructions from the September 2008 and July 2009 remands.  The Board observes that it is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board and the RO with remand directives is neither optional nor discretionary.  Where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, 11 Vet. App. at 268.  The Board also notes that as explained below, a new VA examination is warranted in this case.   

The United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service. However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

With respect to the Veteran's claims for service connection for low back, right knee, and left knee disabilities, the Veteran maintains that due to his MOS, he had to jump out of airplanes on numerous occasions, which caused him to injure his low back and bilateral knees and develop pain in the aforementioned joints.   In this regard, the Board recognizes that the Veteran's service treatment records are negative for any complaints or findings of a right knee disability or a low back disability.  The records do reflect that in September 1970, the Veteran was diagnosed with a partial tear of the lateral collateral ligament of the left knee.  Nevertheless, the Board observes that the evidence of record reflects that the Veteran engaged in combat; he was awarded the Combat Infantryman Badge.  As stated above, under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place, and circumstances of such service.  In this regard, given that the Veteran's service records confirm that he engaged in combat, and also that he received the Parachute Badge, the Board finds that it is at least as likely as not that that the Veteran had to jump out of airplanes on numerous occasions, and that he sustained repeated trauma to his low back, right knee, and left knee as a result of his multiple jumps.  Thus, these injuries occurred during combat within the meaning of 38 U.S.C.A. § 1154(b).  The Veteran's allegation of sustaining trauma to his low back, right knee, and left knee as a result of his multiple jumps is consistent with the circumstances of his service.  With application of the doctrine of reasonable doubt found in 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, the Board finds that the in-service low back, right knee, and left knee injuries as described by the Veteran are not in dispute.  Id.  Therefore, given that the Veteran injured his low back, right knee, and left knee during service, the Board is of the opinion that a new VA examination, as specified in greater detail below, should be performed in order to determine the nature and etiology of any low back, right knee, and/or left knee disabiities.    

Accordingly, the case is REMANDED for the following action:

1.  The RO must make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA orthopedic examination, conducted by a physician other than the physician who performed the December 2008 VA examination, to ascertain the nature and etiology of any right little finger, right middle finger, right ring finger, left knee, right knee, and/or back disability that is currently present.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must specifically review the Veteran's service treatment records, and the private medical records from Dr. R.S.V., dated from August 1999 to February 2005.     All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.

After a review of the examination findings and the entire evidence of record, the examiner must respond to the following: 

a. Does the Veteran currently have a disability involving the right middle finger or the right ring finger?  If so, is it at least as likely as not (a 50 percent or higher degree of probability) that any currently diagnosed right middle finger and/or right ring finger is/are related to the Veteran's period of active service, to include the loss of a nail on a finger of the right hand?   

b. Is it at least as likely as not (a 50 percent or higher degree of probability) that any currently diagnosed right little finger, to include degenerative disc joint disease of the DIP joint of the 5th digit, is related to the Veteran's period of active service, to include his in-service chip fracture involving the distal phalanx of the right 5th finger?  

c. Is it as least as likely as not (50 percent or greater probability) that any currently diagnosed back disability, to include degenerative joint disease of the lumbar spine, is related to the Veteran's period of military service, to include the repeated trauma sustained as the result of multiple in-service airplane jumps?  [Although the Veteran's service treatment records are negative for any findings of a back injury, the examiner should accept as true that the Veteran injured his back as a result of multiple airplane jumps.]   

d. Is it as least as likely as not (50 percent or greater probability) that any currently diagnosed right knee disability, to include degenerative joint disease of the right knee, is related to the Veteran's period of military service, to include the repeated trauma sustained as the result of multiple in-service airplane jumps?  [Although the Veteran's service treatment records are negative for any findings of a right knee injury, the examiner should accept as true that the Veteran injured his right knee as a result of multiple airplane jumps.]  

e. Is it as least as likely as not (50 percent or greater probability) that any currently diagnosed left knee disability, to include degenerative joint disease of the left knee, is related to the Veteran's period of military service, to include the in-service partial tear of the lateral collateral ligament of the left knee and/or repeated trauma sustained as the result of multiple in-service airplane jumps?  [Although the Veteran's service treatment records are negative for any findings of a left knee injury specifically due to airplane jumps, the examiner should accept as true that the Veteran injured his left knee as a result of multiple airplane jumps.]  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached.

2.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issues on appeal.  If any claim remains denied or not granted to the Veteran's satisfaction, the RO must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response. Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


